Citation Nr: 0325917	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  97-29 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for service-connected 
hiatal hernia with Schatzki's ring, rated as 30 percent 
disabling from January 19, 1993.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to June 1969 
and from October 1974 to September 1977.

This appeal initially came to the Board of Veterans' Appeals 
(Board) from a July 1997 rating action of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In that decision, the RO granted service connection 
for a hiatal hernia with Schatzki's ring and assigned a 10 
percent evaluation.  The case was remanded by the Board in 
December 2000, and pursuant to the Board remand, the RO, in 
April 2002 granted a separate 10 percent rating for the 
service-connected hiatal hernia effective from February 22, 
1999.  It appears that the case had been prematurely returned 
to the Board without inclusion of the April 2002 RO rating 
decision.  

In August 2002 the Board again remanded the case to the RO.  
The Board identified the issue as entitlement to an increased 
rating for hiatal hernia with Schatzki's ring, to include 
whether separate ratings are assignable.  The veteran's 
records now include 2 folders and it is clear that the RO had 
favorably disposed of the issue of whether separate ratings 
were assignable.  The veteran has indicated that he is 
satisfied with the separate 10 percent rating assigned for 
his hiatal hernia, but that he continued to appeal for a 
higher rating for his service-connected Schatzki's ring.


REMAND

In April 2002 correspondence the veteran indicated that he 
had no additional evidence to submit at that time, however, 
he was to have a regularly scheduled examination as part of 
his ongoing treatment for Schatzki's ring in the next few 
months.  The records concerning this examination and records 
of his ongoing VA outpatient have been received by the Board; 
however, these records indicate treatment and examination 
through October 2002, and the last supplemental statement of 
the case issued by the RO was in April 2002.  This new 
evidence specifically referenced by the veteran must be 
considered by the RO and encompassed in a supplemental 
statement of the case.  Pursuant to 38 C.F.R. § 20.1304, any 
pertinent evidence submitted by the appellant, which is 
accepted by the Board, must be referred to the RO for review 
and preparation of a supplemental statement of the case 
unless this procedural right is waived, in writing, by the 
appellant or representative.  38 C.F.R. § 20.1304(c).  On May 
1, 2003, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) in Disabled American Veterans 
v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(DAV) held that the Board was not allowed to consider 
additional evidence without remanding the case to the RO for 
initial consideration and/or without obtaining a waiver of RO 
consideration from the appellant.  

The veteran did not specifically waive RO consideration of 
this additional evidence.  Since consideration of this 
evidence by the RO was not waived, the RO must be given the 
opportunity to review this evidence before the Board can 
enter a decision. 38 C.F.R. § 20.1304(c).

In view of the foregoing, the case is remanded for the 
following action:

The RO should review the veteran's claims 
files, taking into consideration the 
information received from the appellant 
subsequent to the April 2002 Supplemental 
Statement of the Case.  In this 
connection, it should be noted that 
evidence more recently received has been 
filed in volume 1 of this 2-volume claims 
file.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board.  See M21-1, Part IV, paras. 8.43 
and 38.02.


	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).


